DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 5,370,292) in view of Imae (CN 103717518) and Schaefer (US 5,881,444).
Kurokawa teaches a capstan (1) comprising a diamond-like carbon (DLC) film (4) having a hardness of 3000 kg/mm2 (See Figures; col. 4, lines 49-54). The capstan of Kurokawa reads on the instantly claimed roller.
Regarding the limitations “configured to press an active-material-layer-attached current collector layer including a current collector layer and an active material layer disposed on at least one surface of the current collector layer” and “wherein the diamond-like carbon film is on a surface of the press sheet in contact with the active material layer”, such limitations are directed to the material worked upon by the apparatus during its intended use. Limitations of the material worked upon and intended use of the apparatus do not limit the apparatus itself and therefore do not impart patentability to the claims.
Kurokawa does not expressly disclose a roughness of the DLC film, particularly a roughness of 0.16 μm or less. However Kurokawa does teach that the capstan has a surface roughness as low as 0.1 μm at its substrate surface beneath the film (See col. 7, lines 23-32).
It would have been obvious to one of ordinary skill in the art the time of filing that the DLC film of Kurokawa would have a surface roughness as low as 0.1 μm corresponding to the surface roughness of the substrate surface beneath the film based upon the teachings of Imae. Imae teaches a roller (1) comprising a DLC film (5) (See Figures; Lines 149-153, 220-267, and 306-351). Imae teaches that the DLC film is very thin and therefore reflects the surface condition of the underlying surface (See lines 243-247). In the case of Kurokawa the condition of the underlying surface includes a roughness as low as 0.1 μm. Therefore it would have been obvious to one of ordinary skill in the art that a DLC layer applied over the surface of the capstan of Kurokawa would adopt a roughness substantially equal to the roughness of the underlying layer.
Kurokawa also does not expressly disclose that the DLC film may be present on a press sheet rather than a surface of the capstan as claimed.
Schaefer teaches a method and apparatus for impressing images on metal objects. Schaefer teaches a print roll (10) on which a diamond-like-coating (DLC) may be applied (See Figures; col. 7, lines 5-47). As an alternative embodiment, Schaefer teaches that a shim (16) may be coated with a DLC and used with a support roll to impress images (See col. 10, lines 38-61). In this alternative embodiment the shim acts as a press sheet as claimed.

Regarding claims 2 and 3, the hardness of the DLC film of Kurokawa is 3000 kg/mm2.
Regarding claims 4-5, the limitations are directed to the intended use of the apparatus. Limitations directed to the intended use of the apparatus do not limit the apparatus itself and therefore do not impart patentability to the claims.
Regarding claim 7, the claim is directed to the material worked upon by the apparatus during its intended use. Limitations directed to the material worked upon by the apparatus do not limit the apparatus itself and therefore do not impart patentability to the claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 5,370,292) in view of Imae (CN 103717518) and Schaefer (US 5,881,444) as applied to claim 1 above, and further in view of Ueda (EP 0651385).
Kurokawa, Imae, and Schaefer combine to teach a press sheet (i.e. shim) having a DLC film, as detailed above. They do not expressly disclose an additional film provided between the DLC film and a surface of the press sheet.
Ueda teaches a capstan (21) with a DLC film, wherein an additional film comprising silicon or chromium is formed between the capstan surface and the DLC film (See Figures; Page 3, lines 30-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the additional film of Ueda in the press sheet taught by the combination of Kurokawa, Imae, and Schaefer because Ueda teaches that such films were recognized in the prior art as being suitable for such a purpose.

Response to Arguments
Applicant’s arguments, filed 04/27/2021, with respect to the Kurokawa and Imae references have been fully considered and are persuasive. Kurokawa and Imae do not teach a press sheet as claimed. However, upon further consideration, a new ground of rejection is made in view of Schaefer, since Schaefer clearly teaches that DLC press sheets were a well-known and conventional alternative to DLC rollers, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARSON GROSS/Primary Examiner, Art Unit 1746